Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 1 of 14 PageID #: 116




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                         X

  TERON MELVILLE,
                                                             MEMORANDUM DECISION
                                       Plaintiff,
                                                             AND ORDER
                         - against-
                                                             18-CV-04260(AMD)(JO)
  JOHN DOES 1-6, e/a/.,
                                       Defendants.
                                                         X

  CHRISTOL KEANE,
                                       Plaintiff,
                         - against-                          I8-CV-03765(AMD)(JO)

  JOHN DOES 1-6, et ai.
                                       Defendants.
                                                         X

  ANN M.DONNELLY,United States District Judge:

          On July 30, 2018, the plaintiffs sued Lieutenant Kevin Cain,' the City ofNew York and

  six unnamed police officers, alleging violations oftheir Fourth, Fifth and Fourteenth Amendment

  rights. {Melville v. John Does 1-6, et al.y No. 18-CV-4260, ECF No. I; Keane v. John Does 1-6,

  et ai. No. I8-CV-3765, ECF No. I .)^ The plaintiffs withdrew some oftheir claims but are

  proceeding on their 42 U.S.C. § 1983 excessive force and municipal liability claims. {See ECF

  No. 27.) Before the Court is the defendants' motion for summary judgment. (ECF No. 29.) For

  the reasons that follow, the motion is granted.




  ' The plaintiffs identiiy Lieutenant Cain as "John."
  ^ The Court consolidated the actions. (ECF No. 11.) Unless otherwise noted, ECF numbers refer to
  docket entries in Melville, No. 18-C V-4260.
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 2 of 14 PageID #: 117




                                            BACKGROUND^

           On January 30, 2016, shortly before 11:00 p.m., Teron Melville was driving on Atlantic

  Avenue in Brooklyn, New York, while Christine Keane sat in the back seat with her two-and-a-

  half-year-old daughter. (ECF No. 31, Defendants' 56.1 Statement("Def. 56.1")              2-4; ECF No.

  24, Plaintiffs' 56.1 Statement("PI. 56.1")      2-4.)'* Mr. Melville bought the car in 2015, and it

  was registered to him; it had New York "vanity" plates that read "SW3RVE." (Def. 56.1               8, 27;

  PI. 56.1 III 8, 26; ECF No. 32-4, Melville 50-H Hearing Transcript("Melville Tr.") 20:17-21:9.)

  At one point, Mr. Melville noticed an unmarked police car across the street and a marked police

  car behind him. (Melville Tr. 10:13-15, 11:12-13, 12:15-13:5.) Mr. Melville assumed by the way

  the marked car was following him that the officers were running his plate. {Id. 14:2-11.)

           Officers Christopher D'Alto and Tyrone Gill were on patrol in a car equipped with

  "Mobile Plate Hunter," which automatically scans license plates. (Def. 56.1 ^ 5; PI. 56.1 ^ 5;



  ^ In deciding whether summary judgment is appropriate, the Court resolves all ambiguities and draws all
  reasonable inferences in favor of the plaintiff, the non-moving party. See Kaytor v. Elec. Boat Corp.,609
  F.3d 537, 545 (2d Cir. 2010); Salamon v. Our Lady of Victory Hosp., 514 F.3d 217, 226(2d Cir. 2008).
  On a motion for summary judgment, the Court's consideration is limited to factual material that would be
  admissible evidence at trial. Local Unions 20 v. United Bhd. ofCarpenters and Joiners ofAm.,223 F.
  Supp. 2d 491,496(S.D.N.Y. 2002). Factual allegations that are disputed without a citation to admissible
  evidence are deemed admitted, as long as they are also supported by the record. Local Civ. R. 56.1;
  Giannullo v. City ofNew York, 322 F.3d 139, 140(2d Cir. 2003). Factual allegations that are not disputed
  are also deemed admitted, as long as they are supported by the record. Id. I disregard any arguments in
  the Rule 56.1 statements. Pape v. Dircksen & Talleyrand Inc., No. 16-CV-5377, 2019 WL 1435882, at
  *2(E.D.N.Y. Feb. 1, 2019), report and recommendation adopted, 2019 WL 1441125 (E.D.N.Y. Mar. 31,
  2019).

 " While the plaintiffs submitted a 56.1 statement with their pretrial conference letter(ECF No. 24), they
 did not submit a final 56.1 statement with their opposition papers, although both the local rules and my
 individual rules require it. That is significant as more than just a procedural or technical matter, because
 the defendants' final 56.1 statement includes additional factual statements to which the plaintiffs do not
 respond. "Where the party opposing a motion for summary judgment fails to submit a proper
 counterstatement of material facts, the court may choose to accept all factual allegations of the opposing
 part[y] as true for the purposes of deciding the motion." Mt. Hawley Ins. Co. v. Abraham Little Neck Dev.
 Grp., Inc., No.09-CV-3463,2015 WL 867010, at *5(E.D.N.Y. Feb. 27, 2017)(quotation marks and
 citations omitted). Alternatively, the Court may "conduct an assiduous review of the record." Id. The
 factual recitation is based on my review of the entire record.
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 3 of 14 PageID #: 118




  ECF No. 32-5 ("D'Alto Decl.")^ 2.) At approximately 10:55 p.m., Mobile Plate Hunter scanned

  Mr. Melville's license plate and identified it as belonging to a stolen motorcycle. (Def. 56.1 f 6;

  PI. 56.1 ^ 6; ECF No. 32-9 ("Sprint Event Chronology").) The officers followed the car,

  requested backup and relayed the plate number to central dispatch, who confirmed that a vehicle

  associated with the plate had been reported stolen. (Def. 56.1          7, 9-10; PI. 56.1    7, 9-10;

  D'Alto Decl. Ht 5-6.)^

          Other officers came to the scene and blocked Mr. Melville's car as it was stopped at

  Atlantic Avenue and Vermont Street. (Def. 56.1 ^ 11; PI. 56.1 Tf 11; Melville Tr. 10:12-15:5; ECF

  No. 32-3, Keane 50-H Hearing Transcript("Keane Tr.") 11:10-14; Sprint Event Chronology.)

  Officers approached the car, their weapons drawn, and removed the plaintiffs from the vehicle.

  (Def. 56.1 It 12, 14; PI. 56.1 tt 12, 14; Melville Tr. 15:12-19; Keane Tr. 11:13-14.)

          Mr. Melville testified at his 50-H hearing that one officer "grabbed [him] and body

  slammed [him]to the ground," put his knee on Mr. Melville's back and applied pressure, and then

  pushed Mr. Melville's arms toward his neck. (Melville Tr. 17:25-18:3, 18:23-19:11.) When Mr.

  Melville told the officer that he was hurting him, the officer told him to relax, and then

  handcuffed him. {Id. 19:11 -18.) Mr. Melville also complained about five times that the handcuffs

  were too tight, and an officer eventually loosened them. {Id. 23:18-24:9.)

          According to Ms. Keane, the police officers put "a gun less than twelve inches from [her]

  face" through the window ofthe car and "yanked [her] out of the car;" she hit her knee on the

  door as she grabbed her daughter, who had been sleeping. (Keane Tr. 11:15-12:14.) The police

  officers did not otherwise touch her. {Id. 14:23-15:5.)


  ^ The plaintiffs deny that the evidence supports that central dispatch confirmed that a vehicle associated
  with the plates had been reported stolen, and raise a hearsay objection. (PI. 56.119.) However,they cite
  no evidence that contradicts this statement. They agree that a motorcycle with the same plate was
  reported stolen but say that motorcycles have different plates. {See PI. 56.11 1; ECF No. 35 at 9.)
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 4 of 14 PageID #: 119




          Mr. Melville testified that Lieutenant Kevin Cain was present at the scene, but did not say

  that he participated in arresting him. (Melville Tr. 15:12-16:10.) While the defendants agree that

  the radio communications establish that Lieutenant Cain arrived at the scene at approximately

  10:57 p.m., Lieutenant Cain maintains that he did not see officers take anyone out ofthe car or

  handcuff anyone. (Def. 56.1        15-16; ECF No. 32-6("Cain Decl.")14; Sprint Event

  Chronology.)

          Lieutenant Cain learned from other officers at the scene that there was some question

  about whether Mr. Melville's car was really stolen. (Def. 56.1 ^ 26; PI. 56.1 ^ 25; Cain Decl.^ 5.)

  After further investigation, the officers determined that Mr. Melville was the registered owner of

  his car, and that the scanner had identified the car as stolen because a motorcycle with the same

  plates had been reported stolen. (Def. 56.1 ^ 27; PI. 56.1 126; Cain Decl.f 6; D'Alto Decl.^

  12.)^ Lieutenant Cain explained the situation to the plaintiffs, apologized for the error, advised

  Mr. Melville to contact the Department of Motor Vehicles and gave Mr. Melville his contact

  information. (Def. 56.1      28,29; PI. 56.1      27, 28; Cain Decl.     7, 8; Melville Tr. 29:16-30:2.)

  The lieutenant called Mr. Melville a few days later to see if he had contacted the DMV. (Melville

  Tr. 26:3-27:13.)

          The parties dispute the duration ofthe incident. Citing the Sprint Event Chronology,

  which reflects that the "event" was created at 10:55 p.m. and closed at 11:19 p.m., the defendants

  claim that it lasted approximately 20 minutes(Def. 56.1 ^ 30; Sprint Event Chronology; ECF No.

  32-8(the UF250 says that the stop was "15 minutes")), but Mr. Melville testified that he was




  ^ The plaintiffs claim—^without citing any evidence—^that the evidence does not support that this
  determination was made "after further investigation," and seem to question what the determination
  revealed. (PI. 56.1 ^ 26.) According to a police complaint report created in 2012, a motorcycle with the
  same plate was reported stolen. (ECF No. 32-7.)
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 5 of 14 PageID #: 120




  handcuffed for "a good forty-five minutes to an hour"(Melville Tr. 23:7-11), and Ms. Keane

  testified that the incident lasted "about an hour"(Keane Tr, 14:12-18).

                                         LEGAL STANDARD


          Summary judgment is appropriate only if the parties' submissions, including deposition

  transcripts, affidavits, or other documentation, show that there is "no genuine dispute as to any

  material fact," and the movant is "entitled to Judgment as a matter of law." Fed. R. Civ. P. 56(a);

  see also Anderson v. Liberty Lobby, Inc., All U.S. 242, 247-48 (1986). The movant has the

  "burden of showing the absence of any genuine dispute as to a material fact." McLee v. Chrysler

  Corp., 109 F.3d 130, 134(2d Cir. 1997).

          A fact is "material" when it "might affect the outcome of the suit under the governing

  law," and an issue of fact is "genuine" if"the evidence is such that a reasonable jury could return

  a verdict for the nonmoving party." Barlow v. Male Geneva Police Officer Who Arrested Me on

  Jan. 2005,434 F. App'x 22, 25 (2d Cir. 2011)(summary order)(citations and quotation marks

  omitted). Once the moving party has met its burden, the party opposing summary judgment

  must identify specific facts and affirmative evidence that contradict those offered by the moving

  party to demonstrate that there is a genuine issue for trial. Ethelberth v. Choice Sec. Co., 91 F.

  Supp. 3d 339, 349(E.D.N.Y. 2015)(citing Celotex Corp. v. Catrett, All U.S. 317, 324 (1986)).

                                             DISCUSSION

    I.   Procedural History

         The plaintiffs' complaints allege claims against Lieutenant Cain and unidentified "John

  Doe" officers for using excessive force(ECF No. 1 at 1-3; Keane, ECF No. 1 at 1-3), but do not

  include claims for failure to intervene, nor do they mention supervisory liability (see id.).
 Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 6 of 14 PageID #: 121




              After the defendants gave the plaintiffs the names ofthe officers who were at the scene,
    Magistrate Judge James Orenstein gave the plaintiffs the opportunity to amend their complaints
   (see January 23,2019 Minute Entry), but the plaintiffs did not amend their complaints. As a
    result. Lieutenant Cain ^who the parties agree did not use excessive force—is the only individual
    defendant in this case,^

           In short, there are claims for excessive force, but the only individual defendant in this case
   did not use any force; none ofthe officers who allegedly used the force are defendants. There are
   no claims for supervisory liability or failure to intervene.

    II.    Excessive Force

           As noted above,the parties agree that Lieutenant Cain did not use excessive force. (See
   Def. 56.1 1[ 16; PI. 56.1 15.) However,the plaintiffs contend that Lieutenant Cain—the highest
   ranking officer on the scene—"failed to take action to stem the excessive force" and "was grossly
   negligent in supervision of his subordinates," who they claim did use excessive force. (ECF No.
  35 at 8.)

           As discussed above, the plaintiffs did not allege in their complaints that Lieutenant Cain
  was grossly negligent in supervising his subordinates, or any other theory ofsupervisory
  liability. (See ECF No. 1; Keam,ECF No. 1.) Nor did the plaintiffs plead a claim for failure to
  intervene; their excessive force claims were based on alleged violent acts during the stop. (See
  id.) Instead, the plaintiffs raise supervisory liability theories for the first time in their opposition
  to summary judgment. (See ECF No. 35 at 8-9.) This alone is a reason to grant summary
 judgment. See Ahmad v. Port Auth. ofN.Y. & N.J, No.09-CV-3134, 2011 WL 7080691, at *6
 (E.D.N.Y. Dec. 7, 2011)("[Pjlaintiffs complaint does not allege a claim based on [an officer's]

'It does not appear that Lieutenant Cain or any officers that were present during the incident   were
 deposed; the lieutenant and an officer submitted declarations. (See ECF Nos. 32-5, 32-6.)
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 7 of 14 PageID #: 122




  failure to intervene and plaintiff is not entitled to raise a new theory of liability for the first time

  in opposition to a motion for summary judgment.")^ report and recommendation adopted, 2012

  WL 194965 (E.D.N.Y. Jan. 23,2012). However, even if the plaintiffs had alleged supervisory

  liability in their complaints, their claims against Lieutenant Cain could not withstand summary

  judgment.

          The Fourth Amendment prohibits the use of unreasonable and excessive force during an

  arrest. Tracy v. Freshwater,623 F.3d. 90,96(2d Cir. 2010). Because the test is one of"objective

  reasonableness," the inquiry is fact specific. Id. (citing Bryant v. City ofNew York, 404 F.3d 128,

  136(2d Cir. 2005));see also Graham v. Connor,490 U.S. 386, 397(1989). Whether the force

  used in connection with an arrest is reasonable depends on a "careful weighing ofthe facts of each

  particular case, including whether the suspect poses a threat, resists, or attempts to evade arrest,

  and the severity ofthe crime at issue." Esmont v. City ofNew York, 371 F. Supp. 2d 202, 214

  (E.D.N.Y. 2005)(citing Graham,490 U.S. at 396). The record must be evaluated "from the

  perspective ofa reasonable officer on the scene, rather than with the 20/20 vision of hindsight."

  Mesa V. City ofNew York, No.09-CV-10464,2013 WL 31002, at *18(S.D.N.Y. Jan. 3, 2013)

  (quoting Tracy,623 F.3d at 96)(internal quotation marks omitted). "Not every push or shove"

  violates the Fourth Amendment,"even if it may later seem unnecessary in the peace ofa judge's

  chambers." Graham,490 U.S. at 396 (citations and quotation marks omitted).

         The plaintiffs claim that some officers—not Lieutenant Cain—used excessive force when

  they pointed guns at the plaintiffs, body slammed and handcuffed Mr. Melville, and yanked Ms.

  Keane out of the car. (ECF No. 35 at 10.) Courts have found that excessive force claims did not

  arise in similar circumstances. See, e.g., McKenzie v. City ofNew York, No. 17-CV-4899, 2019

  WL 3288267, at * 10(S.D.N.Y. July 22,2019)("[The plaintiff] claims excessive force based on
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 8 of 14 PageID #: 123




  his having been pulled out of his vehicle and shoved against the side of a car. But this form of

  police action does not, without more, establish that the officers used excessive force against him,

  let alone that an officer on the scene would recognize such actions as unreasonable."); Pittman v.

  City ofNew York, No. 14-CV-4140,2014 WL 7399308, at *9 n.l2(E.D.N.Y. Dec. 30,2014)

  ("[T]he fact that the officers approached the car with their guns drawn does not support a claim of

  excessive force."). On the other hand, there is no evidence that either plaintiff resisted arrest or

  was in any way violent.

          But the question is really beside the point, because even if there were sufficient evidence

  to support an excessive force claim, there is insufficient evidence of Lieutenant Cain's

  involvement to allow the claim to proceed against him. A supervisory official will not be found

  liable under Section 1983 simply by virtue of his "high position of authority." Villafane v.

  Sposato, No. 16-CV-3674, 2017 WL 4179855, at *12,(S.D.N.Y. Aug. 22, 2017)(quoting

  Whitenack v. Armor Med., No. 13-CV-2071,2014 WL 5502300, at *5(E.D.N.Y. Oct. 30, 2014)),

  report and recommendation adopted, 2017 WL 4157220(E.D.N.Y. Sept. 15, 2017). Rather, a

  plaintiff must show that a supervisor was personally involved in the constitutional violation.

  Colon V. Coughlin, 58 F.3d 865,873(2d Cir. 1995). Personal involvement means either(1)

  directly participating in the violation;(2)failing to remedy the wrong after it comes to his

  attention;(3)creating a policy or custom under which unconstitutional practices occur, or

  allowing the continuation of such custom or policy;(4) being grossly negligent in supervising

  subordinates who committed the wrongful acts; or(5)exhibiting deliberate indifference by failing

  to act on information indicating that unconstitutional acts are occurring. Id. "In addition to

  satisfying one ofthese requirements, a plaintiff must also establish that the supervisor's actions
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 9 of 14 PageID #: 124




  were the proximate cause ofthe plaintiffs constitutional deprivation." Raspardo v. Carlone, 770
  F.3d 97,116(2d Cir. 2014).

          Courts in this district have questioned whether all five Colon factors still apply, and to
  what extent, after the Supreme Court's decision in Ashcroft v. Iqbal, 556 U.S.662(2009). See
  Ojo V. UnitedStates.^o. 15-CV-6089,2018 WL 3863441, at *9(E.D.N.Y. Aug. 14, 2018)
 {''Iqbal implicitly abrogated, at least in part, the test for supervisory liability the Second Circuit
  articulated in Colon ... Nonetheless, there is a certain degree of'conflict' among district courts
 about exactly how Iqbal affects Colon"). The Second Circuit has not "determined the contours
 ofthe supervisory liability test... after Iqbal." Id. at *10(quoting Raspardo,770 F.3d at 117)
 (internal quotation marks omitted); see also Lombardo v. Graham,807 F. App'x 120 n.l (2d Cir.
 2020)(summary order)("Although we have observed that Iqbal may have heightened the
 requirements for supervisory liability by requiring more direct personal involvement, we need not
 decide that issue[.]"). Despite the questions raised by Iqbal,"the majority of courts in this Circuit
 have continued to apply the Colon factors absent contrary instructions from the Court of

 Appeals." Harrell v. N.Y. State Dep't ofCorr. & Cmty. Supervision, No. 15-CV-7065, 2019 WL
 3821229, at *7(S.D.N.Y. Aug. 14, 2019); compare Butler v. Suffolk Cty., 289 F.R.D. 80,95 n.8
(E.D.N.Y. 2013)("[T]he weight of authority among the district courts in the Eastern District of
 New York suggests that only two ofthe Colon-factors—direct participation and the creation of a
 policy or custom—survive Iqbal.") with Walker v. City ofNew York,63 F. Supp. 3d 301, 310 n.9
(E.D.N.Y. 2014)("This Court holds that absent any contrary directive from the Second Circuit, all
 five Colon factors survive the Supreme Court's decision in [Iqbal.T), affd, 621 F. App'x 74(2d
 Cir. 2015).
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 10 of 14 PageID #: 125




          I do not need to address this question, however, because the plaintiffs' claim cannot

   withstand summary judgment even if 1 apply the Colon factors. The plaintiffs say that the fourth

  factor—grossly negligent supervision ofsubordinates—applies, but cite no evidence or law to

  support this argument, nor do they explain why Lieutenant Cain was grossly negligent. (ECF No.

  35 at 8-9);    Elufe v. Aylward, No. 09-CV-458,2011 WL 477685, at *7(E.D.N.Y. Feb. 4, 2011)

  ("[Cjonclusory accusations are not sufficient to sustain a claim for supervisory liability.").

          There is no evidence in the record that Lieutenant Cain knew or should have known that it


  was likely that the officers who stopped Mr. Melville would use excessive force; there is no

  evidence whatsoever that any ofthose officers had a history of misconduct. The only evidence of

  Lieutenant Cain's involvement is that he arrived at the scene. (Melville Tr. 15:12-16:10; Sprint

  Event Chronology.) Lieutenant Cain said that he did not see the officers taking the plaintiffs from

  the car or handcuffing Mr. Melville. (Cain Decl.^ 4.) For his part, Mr. Melville said only that

  Lieutenant Cain "was there," and that he apologized to Mr. Melville and gave him his contact

  information; he did not say whether Lieutenant Cain saw the officers do anything to either

  plaintiff, (^ee Melville Tr. 15:12-16:10,29:16-30:2.)

          But even if I were to read Mr. Melville's testimony to say that Lieutenant Cain saw the

  officers arresting Mr. Melville, there would still not be an issue offact as to whether Lieutenant

  Cain was grossly negligent in supervising other officers, let alone that this caused the alleged

  constitutional deprivation. See Bermudez v. Edmonds, No. 15-CV-3240, 2017 WL 11507652, at

  *7(E.D.N.Y. Dec. 19, 2017)("Plaintiff proffers no evidence that is actually probative of whether

  [the defendant] knew or should have known that there was a high degree of risk that the officers

  in this case would use excessive force against plaintiff. As an initial matter, in arguing [the

  defendant's] liability, plaintiff does not discuss or cite any evidence suggestive of a problematic



                                                    10
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 11 of 14 PageID #: 126




   history or pattern of related misconduct on the part of any ofthe subordinate officers involved in
   this case....[S]uch evidence is often necessary for a plaintiff to survive summary judgment on a
   gross negligence or deliberate indifference theory ofsupervisory liability."); Raffaele v. City of
  New York, 242 F. Supp. 3d 152, 155, 160(E.D.N.Y. 2017)(supervisory liability claim against two
  sergeants and a lieutenant—one of whom "was standing approximately four to six feet away"
  when another officer hit the plaintiff—could not move forward on a theory of grossly negligent
  supervision where "[t]he record before the court[was] void ofevidence showing that[the hitting
  officer's] actions, preceding his interaction with plaintiff, were unlawful").
          Nor is the plaintiffs claim that Lieutenant Cain should have taken action to stem the use

  offorce persuasive. Amnesty America v. Town of West Hartford, 361 F.3d 113(2d Cir. 2004),
  which the plaintiffs cite, is of no help to them, because it concerns a town's liability for the
  actions of its police chief, who had "final policymaking authority with respect to the actions ofthe
  police force; the claim against Lieutenant Cain concerns his liability, not municipality liability,
  and there is no evidence that Lieutenant Cain had final policymaking authority.^
          In short, the plaintiffs supervisory liability claims were raised too late, are conclusory and
 are not supported by evidence. I grant the defendants' motion on the claim against Lieutenant
 Cain.




  The plaintiffs do not argue that Lieutenant Cain is liable for not intervening—^the fifth Colon factor—nor
 do they suggest that there is any evidence to support such a theory. There is no evidence in the record that
 Lieutenant Cain could have done anything in the moment to change the manner in which the officers
 removed the plaintiffs from the car. See Raffaele, 242 F. Supp. 3d at 161 ("[P]laintiffs supervisory
 liability claim, based on a failure to act on information indicating that unconstitutional acts were occurring
 ...fails because the other police officer defendants, including the supervising officers, had no realistic
 opportunity to intercede.")(quotation marks omitted).
                                                       11
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 12 of 14 PageID #: 127




  III.    Municipal Liability

          "To establish municipal liability under 42 U.S.C. § 1983, a plaintiff must demonstrate that
  the deprivation of his constitutional rights was 'caused by a governmental custom, policy, or
  usage ofthe municipality.'" Deferio v. City ofSyracuse, 770 F. App'x 587, 589-90(2d Cir. 2019)
  (summary order)(quoting Jones v. Town ofE. Haven,691 F.3d 72, 80(2d Cir. 2012));                also
  Monell V. Dep'tofSoc. Servs., 436 U.S. 658,690-91 (1978); Cash v. Cty, ofErie, 654 F.3d 324,
  333(2d Cir. 2011), cert, denied,565 U.S. 1259(2012)("[T]o establish municipal liability under §
  1983, a plaintiff must prove that action pursuant to official municipal policy caused the alleged
  constitutional injury.")(citation and quotation marks omitted). "The existence ofa municipal
  policy that gives rise to Monell liability can be established in four ways:(1)a formal policy
  endorsed by the municipality;(2)actions directed by the government's authorized decisionmakers
 or those who establish governmental policy;(3)a persistent and widespread practice that amounts
 to a custom of which policymakers must have been aware; or(4)a constitutional violation

 resulting from policymakers' failure to train municipal employees." Deferio, 770 F. App'x at
 589-90(citations, quotation marks and alterations omitted); see also Nunez v. N.Y.C. Hous. Autk,
 No. 18-CV-2369,2020 WL 1903999, at *5 (S.D.N.Y. Apr. 17, 2020). "Once a plaintiff has
 demonstrated the existence of a municipal policy, a plaintiff must then establish a causal

 connection, or an affirmative link, between the policy and the deprivation of his constitutional
 rights." Deferio, 770 F. App'x at 590 (citation and quotation marks omitted).
         The plaintiffs' theory is the City violated their rights by "the unconstitutional application
 of a valid policy, or by a city employee's single tortious decision or cause of action." (ECF No.
 35 at 12-13.) The "valid" policy, the plaintiffs seem to say, is the use of scanners. They say that
 an unidentified "individual in authority" made a "decision" to "interpret the information received


                                                   12
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 13 of 14 PageID #: 128




  from this plate scanner," which "led to a horrific experience for the plaintiffs;" the plaintiffs add

  that Lieutenant Cain's "decision to allow the officers to act as they did represent[s] the conscious

  choice ofthe municipality." {Id. at 13.) The plaintiffs do not mention the use ofscanners as a

   policy in their complaints {see ECF No. 1; Keane, ECF No. 1), and cite no evidence to support

  their theory {see ECF No. 35 at 12-13).

          Because the plaintiffs have not presented any evidence that the "individual in authority" or

  Lieutenant Cain are policymakers, these isolated instances of alleged wrongdoing do not give rise

  to Monell liability. See Treadwell v. Cty. ofPutnam., No. 14-CV-10137, 2016 WL 1268279, at *4

  (S.D.N.Y. Mar. 30,2016){^'Monell liability does not derive from individual incidents of

  wrongdoing by non-policymakers.").

          The conclusory argument that the use of scanners represents the municipality's policy—

  without any supporting evidence—does not save the plaintiffs' claim. The record does not

  contain evidence that there was a policy or custom to use scanners, interpret the information from

  the scanners in a particular way, or use a certain level offorce based on the information received

  from the scanners. See Ortiz v. Case, 782 F. App'x 65,68(2d Cir. 2019)(summary order)("The

  bare assertion that such a policy or custom exists, without any factual basis to support its

  existence, even circumstantially, or to demonstrate how it results in constitutional violations, is

  not enough to defeat a motion for summary judgment.");Sullivan v. City ofNew York, 690 F.

  App'x 63,67(2d Cir. 2017)(summary order)("[The plaintiff] provides insufficient evidence that

  any alleged violation resulted from a policy or custom. In fact,[the plaintiff] himself undermines

  his allegations ofa policy or custom by contending that the arresting police officers acted contrary

  to the policy ofthe NYPD regarding potential domestic violence matters when they arrested him.




                                                    13
Case 1:18-cv-03765-AMD-JO Document 34 Filed 09/30/20 Page 14 of 14 PageID #: 129




  Thus,[the plaintiff] did not present sufficient evidence of Monell liability to reach a jury.")
 (citations omitted).

         Accordingly, I grant the defendants' motion for summary judgment on this claim.

                                            CONCLUSION

         For the reasons stated above, the defendants' motion for summary judgment is granted.
 The Clerk of the Court is respectfully directed to enter judgment and close this case.


 SO ORDERED.


                                                           s/Ann M. Donnelly
                                                        ANN M. DONNELLY
                                                        United States District Judge
 Dated: Brooklyn, New York
        September 30, 2020




                                                 14
